Title: To Benjamin Franklin from John Whitehurst, 23 April 1765
From: Whitehurst, John
To: Franklin, Benjamin


Sir
Derby 23 April 1765
It gave me great pleasure to hear of Your safe Arrival in England. As I flatter’d my self with hopes of the very great pleasure of seeing You once more, and of hearing your family, and the governers are well. I am extremely obliged to You Sir, for the civilities, You were pleas’d to shew Mr. Tunicliff, and can only reward You by requesting a second favour from You, viz.
The bearer, Mr. Paschall, is going to reside at Hallifax in Nova Scotia, and is greatly at a loss how to get some Cash remited theither; I have therefore taken the liberty of recommending him to Your advice, believing Sir, You are more able to do it than any other person, as well as more willing to do acts of good Nature to those who stand in Need of ’em.
I had the pleasure of hearing by Mr. Cust that You was well, but that You intended leaving soon. If any thing unforeseen, interfere with that resolusion, and you should have leasure from business a short time before Your departure; Mr. Tissington and I shoud think our Selves very happy in waiting of You for an hour or two in Town. I am Sir Your most Obedient Servant
John Whitehurst
P.S. I am this Moment alarmd with the disagreeable News of a Governer being lost, Suppos’d to be Your son, and shall be very unhappy till I hear a better account.
